Motion Granted in Part; Order filed January 29, 2015




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00263-CR
                                  ____________

                  LEONARD CHARLES HICKS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1373854

                                    ORDER

      Appellant appeals his conviction for aggravated sexual assault of a child. On
September 19, 2014, appellant filed a brief in which the names of the child victims
appear. Appellant’s brief does not comply with article 57.02 of the Code of
Criminal Procedure requiring child victim’s identifying information to be kept
confidential.

      On January 21, 2015, the State filed a motion to seal appellant’s brief. The
motion is granted in part. Appellant’s brief is struck and has been removed from
this court’s website. Appellant is ordered to file an amended brief redacting the
victim’s identifying information replacing it with pseudonyms or initials pursuant
to Texas Rule of Appellate Procedure 9.10. Appellant’s amended brief is due on or
before February 6, 2015.



                                            PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise.